IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

             Appellant,

 v.                                                    Case No. 5D16-503

JOSEPH RICHARD VANCE,

           Appellee.
________________________________/

Opinion filed May 12, 2017

Appeal from the Circuit Court
for Orange County,
Heather L. Higbee, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellant.

James S. Purdy, Public Defender, and
Robert E. Wildridge and Jacqueline Rae
Luker, Assistant Public Defenders, Daytona
Beach, for Appellee.


PER CURIAM.

      We reverse the order dismissing the information and remand this cause for further

proceedings. See Poillot v. State, 200 So. 3d 743 (Fla. 2016) (holding that participation

in Work Release Program is still confinement such that deviation from Work Release

Program established prima facie case of escape under section 944.40, Florida Statutes
(2014)); Early v. State, 678 So. 2d 901 (Fla. 5th DCA 1996) (holding that defendant’s

failure to return to Work Release Facility as ordered constituted escape under section

944.40, Florida Statutes (1995)). Appellee’s alternative argument that his confinement

was “invalid” was not preserved for review by this court.

      REVERSED AND REMANDED.


TORPY and LAMBERT, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                            2